NASDAQ: MGYR 2008 Shareholders’ Meeting February 27, 2008 NASDAQ: MGYR 2 FORWARD LOOKING STATEMENTSCertain statements contained herein about future events constitute forward-looking statements within the meaning ofthe Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Suchforward-looking statements may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as “may,” “will,” “believe,” “expect,” or similar terms or variations on those terms, or thenegative of those terms.Forward-looking statements are subject to numerous risks and uncertainties, including, butnot limited to, those risks previously disclosed in the Company’s filings with the SEC, general economic conditions,changes in interest rates, regulatory considerations, competition, technological developments, retention andrecruitment of qualified personnel, and market acceptance of the Company’s pricing, products and services, andwith respect to the loans extended by the Bank to Solomon Dwek and real estate owned, the following: risks relatedto the economic environment in the market areas in which the Bank operates, particularly with respect to the realestate market in New Jersey; the risk that the value of the real estate securing these loans may decline in value; andthe risk that significant expense may be incurred by the Company in connection with the resolution of these loans.The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, whichspeak only as of the date made. The Company does not undertake and specifically declines any obligation topublicly release the result of any revisions that may be made to any forward-looking statements to reflect events orcircumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. NASDAQ: MGYR 3 Magyar Bancorp Overview •Founded in 1922. •On January 23, 2006, Magyar Bancorp completed its IPOraising $26.2 mil.It currently has 45.7% of its outstandingshares owned by public shareholders, including theMagyarBank Charitable Foundation.The remainder isowned by Magyar Bancorp, MHC. •Magyar operates five branch locations throughoutMiddlesex and Somerset Counties in New Brunswick (2),North Brunswick, South Brunswick and Branchburg. NASDAQ: MGYR 4 Branchburg 1000 Route 202 South New Brunswick(Corporate Headquarters) 400 Somerset Street North Brunswick 582 Milltown Road South Brunswick 3050 Highway 27 Existing Locations New Brunswick (Inside Child Health Institute) 93 French Street Edison1167 Inman Avenue Opening 2008 Magyar Bank Branch Locations NASDAQ: MGYR 5 2007 Year in Review •Business Plan Continued to Spur Growth in 2007 –9.0% increase in total assets –9.5% increase in total loans –13.3% increase in total deposits •2 New Branch Locations –Branchburg (September 2006) –Child Health Institute - New Brunswick (March 2007) •Remote Deposit Implementation •Online Loan Application for Home Equity Loans/Lines NASDAQ: MGYR 6 2007 Year in Review •Magyar Bank recognized for outstanding service to thecommunity –FDIC CRA Rating—”Outstanding” –America’s Community Bankers - Community ServiceAward –NJ League of Community Bankers - Community ServiceAward –Employers Association of NJ - Exceptional EmployerAward NASDAQ: MGYR 7 Community Banking Strategy We attribute the majority of our growth to our commitment to ourcommunity and our focus on customer service. •Building our brand recognition through participation in localcommunity events. •Strengthening our relationships with existing customers byoffering new products and services to help meet theirgrowing needs. –Customer recognition program produced an increase of 17.7% in program’sdeposits since November 2006. •Leveraging our affiliation with non-profit organizations tocreate potential business opportunities. NASDAQ: MGYR 8 Community Banking Strategy •We are proud that our MagyarBank Charitable Foundationhas been able to grant: –$141,260 since its inception in 2006; and –$66,120 in 2007 alone. NASDAQ: MGYR 9 Here is a sampling of the organizations that MagyarBank Charitable Foundation was able to help. Community Banking Strategy NASDAQ: MGYR Financial Highlights NASDAQ: MGYR 11 Dollars in Thousands Asset Growth NASDAQ: MGYR 12 Dollars in Thousands Consistent Deposit Growth NASDAQ: MGYR 13 Dollars in Thousands Focusing on Demand Account Growth NASDAQ: MGYR 14 Dollars in Thousands Loan Portfolio Growth NASDAQ: MGYR 15 Non-Performing Assets/Total Assets NASDAQ: MGYR 16 26 Fully converted U.S. thrifts with construction anddevelopmental loans greater than 20% Construction Concentration Peer Group NASDAQ: MGYR 17 Update on Credit Issues… •Solomon Dwek Relationship –$4.2 million in Rumson, NJ - Bank is in the process of improvingproperty and seeking buyers which is currently held in OREO. –$745,000 in Farmingdale, NJ - Full repayment receivedDecember 31, 2007 •Kara Homes Relationship –Originally $5.1 million with four developments.We have resolved3 of the 4 projects. –We are left with only one development of nine lots in Little EggTownship, NJ held in OREO for $955,000. •Commercial Real Estate Loan - $1.9 million –In the process of foreclosure Peer Group Source: FDIC UBPR data - Banks with total assets $300M - $1B Maintaining a Solid Net Interest Margin NASDAQ: MGYR 19 Dollars in thousands except per share data. (1) Magyar completed its IPO on January 23, 2006 raising $26.2 million (2) Reflects a one-time charge for funding and organizing the MagyarBank Charitable Foundation of $1,547,000 Equity and Earnings Performance NASDAQ: MGYR Stock Price Performance & Strategic Initiatives in 2008 NASDAQ: MGYR MGYR Stock Price & Volume ChartSince IPO - January 24, 2006 NASDAQ: MGYR 22 As of February 15, 2008 MGYR Stock Performance - Index Comparison NASDAQ: MGYR 23 Capital Management Strategy •5% Buyback of 130,927 shares, announced April 2007 –Completed November 2007 •Second 5% buyback of 129,924 shares, announcedNovember 2007 –11,800 shares purchased through February 22, 2008. NASDAQ: MGYR 24 Looking Ahead to 2008 •Continue our Community Banking Growth Strategy •Reduce Non-Performing Assets •New Branch Location –North Edison - Opening Calendar Year 2008 •Managing the Balance Sheet to Maximize Net InterestMargin –Continued focus on core deposit growth •Increase Non-Interest Income –Implementation of Financial Services Program –Non-deposit investment products (Insurance, annuities, mutual funds) •Focusing on Building Shareholder Value through ManagingCapital and Effectively Deploying our Community BankingStrategy NASDAQ: MGYR Any Questions?
